Mr. Justice Bean
delivered the following dissenting opinion.
I am unable to concur in the opinion of the learned Chief Justice. I think the defendant is liable upon the note described in the complaint, but for a different reason from that suggested upon the argument or in the opinion.
Plaintiff alleges plainly that on the date named, for value received, defendant and Thomas Hanson made and delivered to plaintiff and A. S. Allen their joint and several promissory note in writing, wherein they promised to pay to the payees 90 days after date thereof $50, with interest at 8 per cent per annum; that Allen sold and delivered without indorsement all his interest in the note to plaintiff, who is the owner and holder thereof, no part of which has been paid; that Thomas Hanson is dead. A copy of the instrument is attached to the complaint. The allegations show a complete liability of defendant, and upon the demurrer are deemed admitted to be true. In Waggy v. Scott, 29 Or. 386, 388 (45 Pac. 774, 775), Mr. Justice Moore said:
“The first ground of the demurrer admitted the truth of the probative facts alleged, and if the whole or any part of the complaint can be resolved into a cause of action, the general demurrer is unavailing to challenge its sufficiency” — citing authorities.
*434The controversy arises as to the copy of the note exhibited with the complaint, which shows that it was-executed in the name of “Hanson Bros., by Erastus Hanson.” There can be no question but that Erastus Hanson could act for himself. The only necessity for the pleading to show that he was authorized to make the note, either as a partner of Thomas Hanson or otherwise, would be in order to show the liability of Thomas Hanson or his estate; but that question is not in the case; therefore the matter of agency is not material.
Taking the allegations of the complaint as true, and considering the copy of the instrument (which was not necessarily attached), it appears, in legal effect, so far as the liability of Erastus Hanson is concerned, as though the note had been signed “Erastus Hanson, by Erastus Hanson.” The fact that the words “by Erastus Hanson” were added to the signature of the principal would not free such principal from his obligation; in other words, the defendant should not be held liable as an agent, but by reason of the fact that he is admitted to be a principal maker of a joint and several promissory note. As to the signature “Hanson Bros.,” it may be said that the only purpose for requiring the name of the maker of a note to appear on the face thereof is to ascertain his identity and to evidence his intention to execute it. This may be attained by the use of any other means of identification than the name. The Hansons could properly execute the instrument in the name of “Hanson Bros.,” whether they were partners or not. It is not indispensable that the exact or full name should appear. The initials are sufficient, and any mark which the party uses to indicate his intention to bind himself by a promissory note will be as effective as his signa*435ture. Taking the whole of the complaint, it is thought that it fairly shows that the note was executed by the makers in the name of “Hanson Bros.”: Tiedeman, Com. Paper, § 12; 1 Daniel, Neg. Inst., § 74; Bank v. Spicer, 6 Wend. (N. Y.) 443.
The judgment of the lower court should be reversed.